Airport capacity and ground handling (debate)
The next item is the debate on the report by Mrs Jensen, on behalf of the Committee on Transport and Tourism, on Airport capacity and ground handling: towards a more efficient policy.
Madam President, Commissioner, ladies and gentlemen, the strain on Europe's airports is currently so great that even the smallest delay at one airport can mean considerable delays at others. In addition, the continuing increase in air traffic will increase the problems at airports, and this will have adverse effects on effectiveness, competitiveness and the environment. The capacity problems at Europe's airports are not only a national problem but also a European one, and consequently I welcome the Commission's action plan and 14-point plan as an initial step towards improving capacity at Europe's airports.
The Commission's proposals are insufficient, however, and so my report proposes that the Commission draw up, by 2009, a master plan for enhanced airport capacity in Europe. Of course, it is ultimately the responsibility of Member States to build and expand airports. The master plan is to be an instrument, or method, to ensure that Member States coordinate their initiatives to promote and expand airport capacity.
The problem needs to be examined from a cross-border angle. Airports have different characteristics, different strengths, but interaction is important. This goes not only for interaction between airports, but also for interaction with other modes of transport and infrastructures surrounding airports ('co-modality').
I should like to thank both the Commission and the spokespeople of the other political groups - Mr El Khadraoui, Mr Jarzembowski, Mr López-Istúriz White and Mrs Lichtenberger - for their extremely constructive cooperation on this report, and I am pleased that Parliament is able to present a clear message showing widespread support in the matters of both capacity and liberalisation of the 'ground handling' Directive.
Of course, airports are both loved and loathed. They create growth and prosperity, and provide a link between regions, but they also generate noise and pollution and take up space. It is important, then, that problems be handled in a way appropriate to all parties concerned. Firstly, we propose promoting environmentally friendly capacity expansion. Airport congestion itself can have a negative impact on the environment if aeroplanes are left in a holding pattern, resulting in unnecessary CO2 emissions. Consequently, I also welcome the Commission initiative to incorporate aviation into the European Union Emissions Trading Scheme. I should like to emphasise, however, that it is important for us to have things implemented at global level, too. Secondly, it is important for the Commission to follow up on countries' implementation of the common rules for the allocation of slots. In this context, the report also requests that the Commission lay down a timeframe and deadlines in order to enhance cooperation between neighbouring Member States as regards the building of functional airspace blocks (FABs). There must be substantial improvements in this area by 2008 - this is a high priority for Parliament. Thirdly, it is a pipe dream to imagine there can be any expansion of an airport's capacity without thorough involvement of and cooperation with regional and local administrations. It is important, therefore, to establish a dialogue among those European regions with an airport on coordination of capacity expansion. The regions can exchange experiences and learn from one another (What environmental impact does the airport have on the neighbouring population? What are the spatial development plans? What significance does an airport have in general for growth and employment in the area?) and perhaps develop good practice from this.
I hope the Council will support the basic ideas in this report, namely that the Commission's action plan is insufficient, that guidelines must be developed for optimising and developing airport capacity, that additional capacity is nevertheless required, and that words must be accompanied by action.
The second part of my report concerns ground handling - that is, all the handling surrounding the aeroplane and in the airport, from fuelling and baggage handling to the check-in procedure. Here, the Commission is preparing for a revision of the existing Directive on access to the groundhandling market at Community airports, which, as we know, is a thorny issue. I should like to reiterate my thanks to the spokespeople for the constructive cooperation we enjoyed. We agree that the Commission should carry out an updated analysis of the implementation and impact of the current 'ground handling' Directive before we put any new liberalisation on the agenda. We must have a full overview of the impact on users, passengers and staff, and a future directive must ensure quality in ground handling and decent working conditions for staff. We must ensure that there are no monopolistic conditions and that there are clear rules for calls for tender in order to involve users. I hope that this report will inspire the Commission to proceed with both the 'ground handling' Directive and the 14-point plan.
Vice-President of the Commission. - (FR) Madam President, ladies and gentlemen, I would like to thank you, Mrs Jensen, and the Committee on Transport and Tourism. Thank you for supporting the Commission's action plan and for your commitment to Community air transport policy.
One of the challenges of aviation policy is to prevent congestion at European airports. Our action plan focuses on developing a coherent global airport policy. It involves optimising the output of existing airport capacities, and improving the planning of new infrastructure by avoiding juxtaposition of purely local solutions and the formation of bottlenecks. As the EP understands only too well, optimum functioning of the European airport network can only be guaranteed if local actions form part of a coherent global policy. The course of action proposed by the Commission is meant to be realistic, since it considers the economic and environmental constraints that must be taken into account. That is why, Mrs Jensen, priority is initially given to better use of existing airport capacities, thanks to development and harmonised implementation of new technology. It is patently obvious, if we obtain a Single Sky with functional air traffic control blocks, that we will be able to use the existing infrastructure much better. It is true that building new infrastructure will cause even more problems, especially in large urban areas with a heavy demand for air transport. Our action plan, however, deals with the problem of creating new infrastructure, which is frequently essential, and we wish to plan the new infrastructure for a better appreciation of its utility and location in order to make it more environmentally-friendly.
On 2 October the Committee on Transport and Tourism adopted conclusions, Madam President, that are less ambitious than the conclusions of Parliament. A large number of the Member States, perhaps too prone to listen to those in charge of their own airports, are loath to take up Community coordination and prefer to continue giving priority to local solutions implemented at each airport. This kind of reluctance makes it more difficult to implement the action plan, but EP support will allow the Commission to work specifically towards initiatives on the basis of Mrs Jensen's contributions here.
I thank her, and I also wish to thank the Committee on Transport and Tourism for the quality of its work and for helping us move forward on this issue, which is so important in terms of the harmonious sustainable development of the entire air transport sector.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - Madam President, advances in the aviation industry have contributed massively to economic progress and general well-being, and they can continue to do so. This industry does not deserve the environmentalist hostility which is often heaped upon it. This attitude is also politically unwise, as all our constituents benefit enormously in both their work and their leisure. Aviation has done much to meet its environmental obligations by developing and adopting new technology and improving operational efficiencies. It rests with the political authorities and the administrative and regulatory authorities to play their part in permitting and enthusiastically encouraging continuing improvement.
Ms Jensen's excellent report incorporates much of what my committee proposed. But there are three matters which the Committee on Economic and Monetary Affairs put forward in its opinion and which did not find their way into the final report.
Firstly, with the advent of quieter aircraft, it should be possible to relax limitations on airport opening times and move towards 24-hour operation almost everywhere. This would greatly enhance capital and capacity utilisation of airport infrastructures and of the aircraft themselves, facilitating better productivity and cheaper services with less than proportionate environmental impact.
Secondly, the selection of efficient ground handlers can also enhance productivity by improving utilisation of airport infrastructure, notably where they speed up aircraft turnarounds and contribute to good timekeeping and passenger satisfaction.
Thirdly, we advocated applying market forces by the open auctioning of airport slots, moving away from grandfather rights while retaining a defined proportion of slots at hub airports for those vital regional feeder services.
Those bodies responsible for providing the environment in which airlines operate must facilitate greater productivity by providing adequate and efficient infrastructure and imposing only appropriate regulatory conditions.
draftsman of the opinion of the Committee on Employment and Social Affairs. - (DE) Madam President, ladies and gentlemen, many of you will have flown here to Brussels via my home airport, Frankfurt am Main. Rapid handling is a key factor in the quality of ground services, which are responsible for loading and unloading, cleaning and refuelling of aircraft, and easing passengers through the system.
However, these work processes must fit together seamlessly. In order for good professional standards to be maintained at all Europe's airports, the European Parliament adopted a decision back in 1996 to the effect that besides the airport operators, only those service providers which could operate efficiently on a lasting basis would be licensed to work in airports. However, the number of these service providers is limited. Then, as now, I was the draftsman for the Committee on Employment and Social Affairs and was able to prevent unlimited liberalisation of these services.
While fully appreciating the need for competition, this can only be accepted if it is fair and is not to the detriment of the workers or security. Not every supplier can guarantee the requisite high level of training, appropriate wage levels or good service. Tough competition on prices means that more and more permanent jobs are being replaced by poor-quality temporary and agency contracts.
I would like to express my thanks to Anne Jensen. My Committee on Employment and Social Affairs and your Committee on Transport and Tourism have joined forces and called on the Commission to ensure that, first and foremost, the 1996 Directive is implemented properly in all EU Member States. The data we have been given are out of date. They only report on experience in 15 Member States. We want a careful analysis of the advantages and disadvantages of liberalisation, both for workers and for passengers. Ground handling services make a key contribution to aviation safety and security. Sensitive infrastructures like the European hub in Frankfurt am Main and elsewhere are completely unsuitable as a playground for those individuals who compulsively champion the cause of harmonisation in Europe.
draftsman of the opinion of the Committee on Regional Development. - (PL) Madam President, Commissioner, on behalf of the Committee on Regional Development, I should like to congratulate Mrs Jensen on her excellent work.
Technical and organisational issues are very important in relation to airport capacity. A holistic approach to the issue should be adopted, however, with reference also to the local and regional environment of airports. Air transport has helped to improve territorial, economic and social cohesion, especially in the case of areas far from the centres. The existence of such links is often decisive when it comes to placing investments and receiving tourists. In a nutshell, these links are vital to a region's development. Airports are also important in terms of job creation. The Member States, regional and local authorities must ensure that airports, regardless of their governing bodies, are included in regional spatial planning plans and national development strategies. There should also be coordination at European network level.
Airport location should be determined not so much by the ambitions of the authorities involved as by the logic of each situation. There are cases within the Union where fairly large conurbations located less than 100 kilometres apart each have separate airports. It would be sensible for a single airport to serve both towns. The location of airports should be chosen to enable them to serve neighbouring and border regions. Where possible, intermodal solutions should be put in place, because fast rail connections between airports significantly increase their capacity. It is of course also essential to provide good transport links between airports and city centres in their hinterland.
The maintenance and extension of existing airports and the construction of new ones must be subject to the relevant territorial impact assessment. This is particularly necessary in connection with the natural environment, in terms of noise, emission of pollutants, road traffic density in the vicinity of the airport, the proximity of fuel tanks, and also in relation to meteorological factors.
Finally, I should like to say on the basis of my own experience and my constituents' statements, that issues relating to airport capacity involve much more than technical matters, air traffic control systems and coordinating take-offs and landings. The organisation of the tasks concerned is also relevant, and all too often it is very poor indeed. Personal checks on passengers are one example. Mr Mann referred to Frankfurt airport, where passengers are checked twice, whereas once might be sufficient. A good deal of time is wasted at baggage collection too. Even in the case of reputable airlines, delays are constantly being experienced supposedly for technical reasons. Perhaps the real reason is plain incompetence?
It is not unusual for passengers at an airport to feel they are unwelcome and a nuisance. They are given the impression that they are simply getting in the way of the staff and upsetting working arrangements by their presence. People need and want to fly, however, the disabled included. Air transport services offered by carriers and airports should be provided safely and punctually. Passengers should be treated with respect at all times. Both sides would then be happy. The Commissioner's statement gives me reason to hope that this will one day be the case.
Draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - Madam President, as draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs, I have only one point to make in this debate, and that is in regard to the Commission proposal on radio identification tagging. The original proposal to tag both passengers' baggage and the boarding pass of each passenger to me poses a significant breach, or potential breach, of civil liberties. I can see little benefit in being able to tag passengers' movement around airport terminals and would also call into question how much it would cost for airports to implement such measures.
There are clear benefits in being able to quickly identify where certain pieces of baggage or luggage are at any point in time with radio frequency identifiers, and this is where I draw the line. My amendment to restrict the tagging of baggage, which was adopted in both the Civil Liberties Committee and the Committee on Transport, to me strikes the right balance between being able to reduce delays to flights and to respect the personal freedoms of passengers as they circulate through airports and terminal buildings. With this in mind, I can therefore fully support the text before us today.
on behalf of the PPE-DE Group. - (ES) Mr President, I believe that we should be pleased with the agreement reached in this report. It is clearly a balanced report, which is the result of consensus and an in-depth examination of the matter.
I want to congratulate the rapporteur, Mrs Anne Jensen, in particular on her willingness to engage in dialogue and consensus when drawing up this report.
Later today the European Parliament is going to vote on a report that clearly demonstrates its support for the Commission with a view to alleviating the problem of airport capacity crunch. As the Commission itself warns - and Vice-President Jacques Barrot has said the same - this poses a threat to the efficiency, security and competitiveness of all those involved in the air transport sector. According to the statistics, by the year 2025 there could be nearly 4 million extra flights per year and, as a result, more than 60 European airports will be at full capacity.
From the first contacts in relation to the preparation of this report, it was important to bear in mind that, as we know, the European Commission is not responsible for competition in relation to airports and unfortunately it cannot, therefore, require the Member States to take a series of measures on airport capacity. However, the members of the Committee on Transport and Tourism, together with the Commission, understand that it is vital to implement a master plan for air traffic management and to propose to the Member State measures that are needed to optimise the capacity of European airports, thereby minimising the problems created by a capacity crunch.
The report proposes measures including: improving the use of ground handling services; promoting 'co-modality'; improving operational planning; optimising departure sequences; and above all, in relation to the famous slots, ensuring coherence between slots and flight plans. With that in mind, we have supported the creation of the European Air Capacity Observatory under the auspices of the Commission.
I sincerely hope that this proposal moves forward.
on behalf of the PSE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, I would like to start by congratulating Mrs Jensen. I am not doing this just as a matter of form but in all sincerity. She has produced an excellent and extremely balanced report. It is clear that both of the topics it had to tackle are extremely important and will demand a great deal of follow-up work on the part of the Commission.
With regard to airport capacity, it is clear that we need a global outlook. The spectacular growth will create problems, which is obvious now already, and they cannot be solved simply by building new airports here and there. In the areas where they are most needed, that will be very difficult or even impossible because of population density and opposition from local residents.
The first thing, therefore, is to make optimum use of the capacity we have now. There are many ways to do that but an integrated approach is absolutely essential. A multi-track policy is needed in which we join forces at all levels. It concerns infrastructure, such as connections to high speed rail lines, good links between cities and airports. It concerns technology.
You have already referred to CESAR, to functional airspace blocks, to the unified air space, as well as to quieter aircraft that will enable local residents to tolerate more flights. It is not simple. However, taking all these measures together they are extremely significant Meanwhile an important step forward is the idea of mapping everything out and producing a master plan for airport capacity by 2009. We are counting on the Commission to do this.
With regard to ground handling, the evaluation of the first steps toward liberalisation, which have been underway for many years now, is not entirely positive. It is clear that prices have fallen and that airlines have benefited from that. On the other hand, the effects on the employees have clearly been problematic.
Trade unions throughout Europe complain about lower wages, poorer working conditions and reduced job security. You know that there is a public call for tenders every seven years: the ground handling companies can be replaced by others, but the personnel have no guarantees that they will be taken on. Trade unions report to us that wages have fallen by an average of 20%. The number of accidents at work is also reported to have increased. These are matters that we really do need to examine more closely. Consequently, it seems to me that we need a new study, not only to give us more recent figures to work with, but also to look at the number and quality of jobs.
In short, Commissioner, these are two fascinating issues that we will certainly want to return to many times in the near future and I think that this report is a good basis for future subsequent.
Firstly, I would like to thank the speaker for his cooperation and for keeping his ears open to various proposals. In my speech I would like to present my thoughts on the 'ground handling' Directive.
I am concerned because interested states blocked the reconsideration of the Directive a few years ago when the Commission even had a new draft proposal drawn up. The concern raised by market participants and the content of the improvements proposed today demonstrate the need to revise the Directive as soon as possible. Moreover, we cannot forget that after 2004 the EU aviation market was supplemented by the particularities of the new Member States which, unfortunately, have not been evaluated in the Commission's document this time.
I would like to concentrate on some specific remarks.
The aim of the Directive now in force is to regulate the competitive conditions for third-party handlers and self-handling companies. However, it is necessary to consider that a state monopoly of all ground handling services existed in the post-Soviet states until recent times. Therefore, independent service providers inevitably appear when market conditions start functioning. Airports controlling and using the infrastructure belonging to them at the same time continue their activities, providing the same services for airlines, and thus compete with their tenants. Mostly, such competition infringes on the principles of equality of rights and transparency owing to objectively emerging conflicts of interest. Conflicts also deepen because the Airport Users Committee does not establish areas for ground handling service providers.
To protect the principle of impartiality it is necessary to expand the rights of airport users: an airport should choose a provider that would meet not the expectations of the airport administration but those of the users, i.e., the airlines.
The increasing cost of equipment that meets safety requirements increases the amount of investment that is necessary. However, the seven-year period for choosing providers has forced service providers to recoup the increasing investment sooner, often economising on staff working conditions and payments. Therefore, I think it is necessary to extend the period for choosing ground handling service providers.
I encourage the Commission to present a draft revised directive, considering the European Parliament's proposals, as soon as possible (during this term of office) and thus save time on repeated improvements in the future.
Mr President, the Jensen report is a sound and thorough overview of the issues related to airport capacity and ground handling.
The dramatic increase in air traffic in Member States of the European Union necessitates the construction of new airports and the extension and modernisation of existing ones. Mrs Jensen rightly points out that the choice of location for the construction of an airport involves difficult decisions in view of the area required and the need to comply with a range of technical, organisational and social conditions - such as the consent of local authorities and populations - as well as requirements regarding safety and environmental protection. That is why the construction of large and medium-sized airports should be planned well in advance and included in the overall plan for the development of air transport within the Union.
The construction of airports of this nature is a very expensive investment. Union support will be required in many cases. It would appear that the accepted estimates for passenger air transport have not taken account of high-speed rail links. For journeys of up to 500 kilometres, the latter are a very attractive option for passengers in terms of both fares and journey times. The Brussels-Paris link is a good example. It provides a direct connection between the city centres, enabling passengers to avoid additional journeys and all the checks related to air travel.
Taxes and aviation fuel surcharges resulting in price increases are also likely to have a bearing on the estimates. It is important for the sector and for passengers to fully exploit the latent possibilities involving better and more efficient flight management and ground handling. As we know from our own experience, the quality of airport services and carriers varies a great deal. Certain minimum standards should be guaranteed and regulated for under Union provisions. A good way to improve the quality of services would be for the Union's institutions to take the initiative and facilitate the exchange of best practice between airports. The report and opinions constitute a very necessary document.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, this report draws attention to some of the problems, notably congestion, which we, as people who have to fly fairly frequently, very often experience but which naturally affect aviation as a whole, not just business flights but holiday flights as well.
I would like to thank the rapporteur particularly for attempting to reconcile two positions which emerged in the committee on this issue. On the one hand, there was unfettered euphoria about the prospect of growth, which appeared to rely solely on building new airports to relieve the old ones; on the other hand, there was the concern about organisational aspects and, of course, the issue of responsibility for the protection of both the environment and local residents.
We face a situation in which the quality of life of people living around major airports or, indeed, poorly situated regional airports is severely impaired. Here, too, we have a responsibility. We cannot simply deal with this issue in terms of new growth prospects. It is a question of organisation. The system of hubs and slots which currently exists in European aviation is not as good as it could be. We have such large hubs in some areas that the ensuing complexity of connecting flights means that one small mistake can potentially have massive consequences, not just for one airport but for the airspace as a whole. That problem needs to be solved and the report makes some important suggestions here.
However, these solutions must not be implemented at the expense of passengers and especially not at the expense of the workers providing airport services, because they too have a right to quality of life.
Mr President, the aviation sector has been in the spotlight in the last few months. The proposals to include the sector in the greenhouse gas emissions trading scheme, the agreement with the United States and the reform of landing rights are a few examples. Mrs Jensen's report adds a new dimension to that list: the organisation of aviation on the ground. It addresses the services being provided, but also noise and available capacity.
As far as ground handling services are concerned, we will indeed have to wait for a new evaluation by the Commission in which all Member States are included. I concur with the suggestions to the Commission for points which need looking at in the future.
I am a bit more critical about the sections dealing with capacity. The text urges the Commission to take major action. The master plan is intended to be the key to tackling the aviation capacity problem on the ground. A master plan does indeed offer a good overview of the current situation and can indicate problem areas. However, it does not seem to me desirable that the Commission, with such a plan in hand, should force the Member States to take certain steps or indeed stand in their way.
The main purpose of a master plan is to promote international cooperation between all parties concerned, so that integrated solutions can be found for specific problem areas through good consultations and with respect for existing authorities. I am pleased that some sections contain sensible comments on this. My conclusion, Mr President, is therefore that I am able to support Mrs Jensen's report. I very much enjoyed working with her.
(DE) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, when it comes to the issue of airport capacity, we have to distinguish between two issues. We want to mitigate the negative effects of aviation, which is why we agree on emissions trading for the aviation industry. We may not agree about the methodology or timescales involved, Mrs Lichtenberger, but in principle, we agree that the aviation sector should make its contribution to mitigating environmental impacts. However, we must also have the courage, Mrs Lichtenberger, to say that for economic reasons we need growth in the aviation sector, both internally and in respect of third countries.
When it comes to the economy, jobs and citizens' mobility, adequate airport capacity is essential, and it is essential for environmental reasons as well, by the way. If the aircraft did not have to spend so long on the ground waiting for takeoff and did not have to spend so long stacking overhead before landing, just imagine what this would do to help the environment!
We have to recognise the fact that we need to develop our airports. Mr Blokland is quite right: we do not want to take responsibility away from the Member States or regions, but in our experience there have been difficulties with airport expansion in many parts of Europe. That is why our approach is right: we are requesting the Commission to put forward a coherent proposal on how we can have a European master plan and how we can introduce best practice so that we can all learn from each other and pursue this expansion effectively.
My second point relates to ground handling services. I think we should wait for the new impact analysis. I think that the basic Directive was very successful as the efficiency of ground handling services has been improved in recent years and the costs for passengers have been reduced. As to whether we need further changes, that is an open question. I would not wish to decide conclusively today. I think we should wait for the outcome of the Commission's analysis, which is expected this winter, and only then should we decide whether or not there is a need for revision. We should not rush into any decisions today.
(ES) Mr President, I would to begin by congratulating Mrs Jensen on her excellent report. I believe that it will be very useful in terms of improving the Commission's proposals and improving airports, where European citizens are increasingly obliged to 'camp out'; of course airports are almost like a second home to Members of the European Parliament.
I would also like to congratulate, in particular, Mr Barrot and his services for this procedure to push forward the preparation of the legislation. Normally, and increasingly because of its complexity, this legislation gives rise to conflict and can raise suspicions, and has come to be known as the 'vague method'. In other words, it is good to hold very rigorous broad consultations to identify the strong points and the obstacles to be removed while making the most of all the good ideas available. Mrs Jensen's report is full of such good ideas.
In particular, I welcome the strong cooperation of, and mandate given to, Eurocontrol in the preparation of the new measures. It is important to do away with any hint of confrontation between the few bodies responsible for the organisation of air transport.
I also believe that it is extremely important to strengthen all the intelligence systems in this area, starting with the CESAR traffic management system, that are going to help us not only to improve traffic but also, as far as possible, to reduce its environmental impact. I am very hopeful, too, that this future action plan will help to give a considerable boost to the Galileo system.
In addition, I am very interested in the role that territorial cohesion is playing through regional airports, although I understand - and share - the reservations concerning the large-scale creation of local airports that are not sufficiently efficient or feasible. It is thus necessary, too, to ensure that we manage future conflicts with neighbours over noise, pollution, even spatial use, and I think that in this regard it would be very interesting to be able to assess the new demands: the types of shuttles, private jets, open-air leisure aspects, etc.
Moreover, I support the proposals to strengthen social standards in the area of ground handling services, because subcontracting, which is increasingly used in this sector, does not always ensure sufficient protection of this social standards. I also welcome Mrs Jensen's proposal to ensure that users are consulted so that competition in the area of ground handling is truly effective.
Of course, we support, too, the creation of the Airport Capacity Observatory because we believe that with the Commission's support it will be a positive tool for the future.
In conclusion, I would simply like the Commission to include in its future work the logistical aspect and relations with cargo aviation, which is becoming increasingly popular and is a possible alternative in terms of the 'co-modality' suggested by the revision of the White Paper.
Mr President, this report makes good sense in saying that there should be an overall EU approach as regards the need for extra airport capacity. This might mean that there would be seen to be less justification for all airports which see themselves as major hubs to expand. If you look at Paris Charles De Gaulle, Schiphol, Frankfurt and London Heathrow all together, the conclusion might be, for instance, that there was no justification for a third runway at Heathrow.
I would not, though, want the report's call for a master plan for enhanced airport capacity to be misunderstood as Brussels muscling in and telling national, regional and local authorities where to build new airports; obviously, it just means pooling information and objectives. Subsidiarity rules on any decisions whether or not to expand airports.
But there is a second danger of misunderstanding. The report cites forecasts of demand increasing by around 5% a year and says that, in 2025, the demand for flights would be two and a half times higher than 2003. This, I am sure, should not be taken as succumbing to the discredited 'predict and provide' policy. I am not sure that the call in the report to accompany the growth of air transport by measures limiting its external cost is quite enough, because we know there is a lot we can and must do to at least moderate aviation growth to a sustainable level - whether through emissions trading, proper and fair taxation, building high-speed rail alternatives and so on - in order to combat global warming and safeguard against the dangers of air pollution and noise nuisance.
I was surprised to see that there was no opinion from the Committee on the Environment, Public Health and Food Safety, so I am sure - and I hope - that the risk of lack of consistency between this report and the resolution last year on reducing the climate change impact of aviation will be avoided. This report must be seen in the light of that resolution, and not in any way - and I am sure it is not the intention, at least of the rapporteur - giving comfort to this idea that you simply build airports based on predictions, many of them from airlines, about increased demand, without all the other measures that we know we need to take to have sustainable aviation.
(SV) The report on airport capacity and ground handling is an own-initiative report with high-flying plans as regards central planning on the part of the EU. We therefore have to ask what kind of society we want: a market economy or a planned economy? According to the report, Europe is facing a substantial increase in airport use and there is a need to optimise existing resources.
The European Parliament considers, however, that the Commission has not yet fully investigated the possibility of a global approach as regards the need for extra capacity. There is mention of planning future investments and setting strategic axes. It is thought that it is possible to anticipate the risks of a capacity crunch. The European Parliament urges the Commission to take a top-down approach. If no significant progress has been made by Member States on this issue by 2008, measures must be taken and so on.
I do not believe in this global approach in principle. I think that such centrally planned projects are doomed to failure. In the vast majority of cases there is national competition between countries to meet air transport demand. Some countries will fare well, other countries will do badly. The countries that are successful will attract tourism and business. Let the countries stand up to one another.
I also know from my own experience that in many countries private investors are building airport capacity and they are guided by investment decisions that are completely different from those taken by state bodies. In some cases decisions are also taken regionally. It is impossible to coordinate these three types of decision, private, public and regional. We should therefore allow developments to take their course and only regulate what it absolutely necessary, namely the air transport management needed in order to achieve organised air transport systems in the EU.
My experience is that the costs of expanded airport capacity almost never tally. Costs are often three to four times higher than estimated and projects take twice as long as originally envisaged. Technical developments are also a factor of uncertainty. Demand is shifting quickly. Suddenly entirely new regions want transport. Suddenly we want new technology with high-speed railways which perhaps make air transport connections less interesting. So let us not believe in a global approach. I do not think that we should return to the kind of central planning that existed in the former socialist countries. I will not therefore be supporting this motion.
(RO) I also want to congratulate Mrs. Jenzan for this report.
Europe needs economic development and, obviously, air transport development. This is why I believe that the European programmes, such as Caesar and Clear Sky, will bring important contributions to the development of the European air sector. In the first eleven months of last year alone, 225 new routes were developed, which actually means 1800 new flights every week. Therefore, air transport has developed and the development of new airport capacities is required. Unfortunately, big airports are crowded, there are very many flight delays, there is waiting time either on ground or in the air, which, on the one hand, contributes to pollution and, on the other hand, has certain social effects. Nevertheless, we should not forget that the development of airport infrastructures requires a lot of time, between 5 and 10 years, and substantial investments.
This is why I believe it is important for the Member States - and I also refer to the new Member States - to be assisted in using the structural funds, the regional development funds for developing new airports. Also, a framework plan for new airport capacities in Europe should be approached, at least simultaneously with or, if not, after the development of an action plan regarding the appropriate and efficient management of the existing airport capacities.
The approach of the need for additional airport capacities in Europe should be part of a strategy for the development of the passenger and goods air transport, not only in a European and continental context, but also an a larger scale. Also, directives and regulations regarding airports should remain within the standards established and accepted by Annex No. 14 of the Chicago Convention.
If the Commission has proposals to improve such standards, it should present and support them in ICAO as well.
(HU) Thank you, Mr President, and I would like to congratulate you on your award. Air transport is developing spectacularly, and traffic has trebled over the last 20 years. This trend can be expected to continue, and this makes it urgent to optimise the capacity of European airports.
The strategy for the capacity, efficiency and security of European airports prioritises the optimised use and development of current capacity, aid for combined transport and reducing the environmental burden. The recommendation is a complex one that requires a pragmatic attitude and dialogue by the relevant professional parties and authorities. It may be a milestone in the formulation of a standardised European regulatory framework.
In harmony with the Lisbon Strategy, European airports play an important role in maintaining the economic and social competitiveness of the Community, in regional development, and now, in contrast with previous experience, they will be able to apply standardised rules in Europe. When optimising capacity, it is important to pay attention to airport facilities, vehicles that transport passengers and ensuring that disabled people can approach aircraft, since this is the only way to ensure equality in air transport.
Vice-President of the Commission. - (FR) Thank you, Mr President. Obviously I have listened very carefully to everything that has been said. I would first like to thank Mrs Jensen sincerely for her report; I see that it has earned a great deal of support from the House. Mrs Jensen, we will use your observations, which I found extremely interesting, to best advantage.
I wish to add that, as a number of speakers said, air transport is developing at a rapid pace, and even though in certain cases high-speed rail transport may take up part of the market share, air transport is a means of travel that will continue to evolve in years to come: I think that this is certainly the case. We must, then, go along with this development in air transport, and actually increasingly adapt it to the needs and wishes of users.
I would also say that in the main the entire problem of better adaptation of airport infrastructures to our needs depends on three issues. The first issue is obviously the infrastructure. Evidently, Mr President, ladies and gentlemen, I cannot let it be said that the solution is to centralise. It is not a matter of centralising, but rather of coordinating and exchanging good practices. I think all this is essential for all our citizens, and so we must make an attempt to optimise use of existing infrastructures before we can think of new investment. What we need is better coordination and, Mr President, I wish to thank the various committees that delivered an opinion on this matter: the Committee on Economic and Monetary Affairs, the Committee on Employment and Social Affairs, the Committee on Regional Development, and the Committee on Civil Liberties, Justice and Home Affairs. I feel that all of their contributions shed some much-needed light on the report.
The first issue, then, is infrastructure.
The second, as Mrs Ayala rightly stressed, is the use of satellite navigation technology, the modernisation of air traffic control, and this is essential. If we have functional groups for air traffic control, we will actually have a chance of reducing delays and planes going round and round in the sky unable to land. This second issue is extremely important.
The third concerns ground handling services, which must be effective and productive.
On the basis of these three issues, we must try to optimise the facilities connected with air transport, which is a rapidly developing sector.
I intend to answer a few questions, Mr President, and I do apologise for not answering them all. I wish to reply to Mr Bradbourn's question on data. Concerning the tags: use of these is restricted to the terminal area, there is no recording of data and, most importantly, the tags are used in full compliance with the common rules governing the protection of personal information. There is no question of creating an exception to these rules.
In relation to your Committee on Regional Development, Mr Janowski, obviously major hubs cannot grow infinitely. What is required is better use of existing capacities. The role of regional airports will be enhanced. You also insisted, and rightly so, on airport connections in their own region, their 'interland', through a number of rapid means of transport, especially rail transport.
Some of you asked me about ground handling. Obviously today, as Mr Jarzembowski said, we cannot commit a new directive to cover ground handling services, since we have not yet received the impact analysis, and we prefer to focus on applying the existing Directive. We are therefore focusing on monitoring proper application of the existing Directive. In relation to the new Member States, we have requested precise information on an airport-by-airport basis in relation to the number of providers, their dependence on the airport and the conditions for the award of contracts, and if we are not satisfied with the replies we can always invoke the infringement proceedings that apply in such cases. I must also say that, if we were in fact compelled to change this directive on ground handling services, we would pay close attention to the social effects of changes to the rules.
Some mention has also been made - by your Committee on Economic and Monetary Affairs - of the need for better use of infrastructures at night with quieter planes. I would be tempted to say yes, but in the medium and long term. We have not come that far yet.
I wish to finish by mentioned the environmental problems: as air traffic develops we must evidently do all we can to ensure that it does not impede our fight against global warming. This is why Europe has adopted quite an avant-garde approach by supporting the idea of making air transport join the emissions trading system. As far as airport infrastructures are concerned, we are also worried about all the problems that may be caused here, particularly the nuisance value for local residents and noise levels.
Mr President, such a productive debate has not enabled me to find answers for everything but, as a number of speakers said, obviously Mrs Jensen's report forms an excellent basis on which to build. I will follow Parliament's requests with great interest in an attempt to provide an appropriate response. I might also say that in any case I am glad to have worked in close cooperation with the EP for the benefit of our citizens.
The debate is closed.
The vote will take place at voting time, to be held in a few minutes.
Written statements (Rule 142)
in writing. - (HU) It is common knowledge that the environmental damage that goes with flying, excluding the emission of greenhouse gases, largely originates in take-off, landing and taxiing. This primarily hits the area around airports and those who live there. Their demands for reducing airport traffic are justified. On the other hand, flying is part of our everyday life, and our way of life has changed with its having become accessible to those on low incomes, pensioners and students. Even the European Union could not work if we could not get from Budapest, Athens or Helsinki to Brussels in a matter of hours. The solution is therefore to reorganise airport traffic in an environmentally conscious way. Unnecessarily long taxiing of aircraft on the ground and circling for a long time over airports must be stopped. Pollution of the area around airports would be greatly reduced if millions of passengers used the train or metro system to reach the airport instead of cars. Railway and metro lines to airports must therefore be built in parallel with airport development, and no new international airport should be built without suitable rail links.
in writing. - (RO) The tremendous increase in air traffic intensifies problems related to congestion in airports and overloads the traffic control systems.
There are big problems caused by the fragmentation of the European airspace, which causes delays and inefficiency. The big airports are ever closer to the maximum limit of their capacities, some of them have already reached it and, under the present conditions, it is hard to believe that new airlines could enter the market. Nevertheless, through efficient management and integrated development, we could ensure equitable and undiscriminating access of all existent and potential operators to airport infrastructures.
Solving these problems requires a long-term strategic approach, especially for building new capacities or extending the existent ones.
For this reason, it is very important to coordinate national and cross-border initiatives in order to optimize the existent capacities, improve the framework for building new airport infrastructures, develop new technical solutions, promote co-modalities by interconnecting various modes of transport and ensure safe transport by complying with all the legal provisions regarding security and environmental protection.
The extension of airport capacities is inevitable and should mandatorily be correlated with solid regulations on noise reduction, as well as on reduction of aircraft emissions.
(The sitting was suspended at 10.50 and resumed at 11.00)